—Decree unanimously reversed on the law without costs, judgment and order vacated and matter remitted to Erie County Surrogate’s Court for further proceedings in accordance with the following Memorandum: Surrogate’s Court erred in denying the request of the executor’s counsel for an adjournment of the hearing on the objections to the executor’s accounting of the estate of Mary Jo Treger. The executor’s former counsel was relieved and new counsel retained within days of the hearing. While an adjournment is not mandated by CPLR 321, in the circumstances of this case the court erred in refusing to permit an adjournment to enable counsel to prepare for the hearing. We therefore reverse the decree and vacate the judgment and order entered thereon, and we remit this matter to Erie County Surrogate’s Court for a new hearing. (Appeal from Decree of Erie County Surrogate’s Court, Mattina, S.— EPTL.) Present — Pine, J. P., Hayes, Wisner, Balio and Fallon, JJ.